Exhibit 12 STATEMENTS RE:COMPUTATION OF RATIOS Net Income Per Share Net Income/Average Common Shares Outstanding Cash Dividends Per Share Dividends Paid/Actual Common Shares Outstanding Book Value Per Share Total Shareholders’ Equity/Actual Common Shares Outstanding Return on Average Assets Net Income/Average Assets Return on Average Shareholders’ Equity Net Income/Average Shareholders’ Equity Net Interest Margin Net Interest Income/Average Earning Assets Noninterest Expense to Average Assets Noninterest Expense/Average Assets Dividend Payout Dividends Declared/Net Income Average Shareholders’ Equity to Average Assets Average Shareholders’ Equity/Average Assets Tier I Capital Ratio Shareholders’ Equity – Net Unrealized Gains on Available for Sale Securities-Intangible Assets +Qualifying Capital Securities (Tier I Capital)/Risk Weighted Assets Total Capital Ratio (Tier I Capital +Qualifying Tier II Capital Securities +Allowance for Loan Losses +Qualifying Portion of Unrealized Gains on Available for Sale Marketable Equity Securities)/Risk Weighted Assets Tier I Leverage Ratio Tier I Capital/Average Assets Net Charge-offs to Average Loans (Gross Charge-offs – Recoveries)/ Average Net Loans Non-performing Loans to Total Loans (Nonaccrual Loans + Accruing Loans Past Due 90 Days or More )/ Loans Net of Unearned Income Non-performing Assets to Period End Assets (Nonaccrual Loans + Accruing Loans Past Due 90 Days or More + Other Real Estate Owned + Other Repossessed Assets + Nonaccrual Securities)/Total Assets Allowance for Loan Losses to Period End Loans Loan Loss Reserve/Loans Net of Unearned Income Allowance for Loan Losses to Non-Performing Loans Loan Loss Reserve/(Nonaccrual Loans + Accruing Loans Past Due 90 Days or More )
